DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11/14-13/14 of the Remarks filed 07/08/2021, with respect to the reference to Tiirola (U.S. 20080198594) used in the 35 U.S.C. 103 rejection of at least independent claims 17, 24, 31 have been fully considered and are persuasive.  The 04/09/2021 35 U.S.C 103 rejection of claims 17-26, 28-31 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination: 
determining a plurality of uncertainty regions of the channel response at a corresponding plurality of time delays subsequent to the sounding time for transmissions on downlinks corresponding to the uplink in which the reference symbols are received, the uncertainty regions being based on an estimated velocity of the wireless communication device and based on assumed phase-only changes of the channel response as recited in claim 17 and in combination with the other limitations of claim 17.



Claims 17-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seyama et al. (U.S. 2018/0288780) refer to the system of Fig. 6, Fig. 7 and the process of Fig. 8 (steps 803, 804).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/18/2021